UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 95-60152
                        Summary Calendar


                AETNA CASUALTY & SURETY COMPANY,

                                                Plaintiff-Appellee,


                             VERSUS


                 DOROTHY CROSS HOOD, Individually;
                as Administratrix of the Estate of
                 Roger Neal Hood, Deceased, and as
               Wrongful Death Beneficiary of Roger
                         Neal Hood, et al.,

                                              Defendants-Appellants.




          Appeal from the United States District Court
            For the Northern District of Mississippi
                          (3:93 CV 139)


                         August 24, 1995


Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.
PER CURIAM:*

     Dorothy Cross Hood, along with other members of the Hood

family ("the Hoods"), appeal the denial of prejudgment interest on

    *
       Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
the proceeds of an automobile insurance policy.               We affirm.

                                    FACTS

     On July 9, 1993, a wrongful death lawsuit was instituted by

the Hood family seeking compensatory and punitive damages for the

wrongful death of Roger Neal Hood and the injuries to Robert Dale

Hood arising    out   of   an    automobile      collision.       The   collision

occurred when a vehicle driven by Kelly Jo Vincent collided with a

vehicle owned and operated by Roger Neal Hood, in which Robert Dale

Hood was a passenger.      Roger Neal Hood was killed in the accident

and Robert Dale Hood suffered serious injuries.                The automobile

driven by Kelly Jo Vincent was covered by a liability policy issued

by Aetna.

                            PROCEEDINGS BELOW

     On September 2, 1993, Aetna Casualty and Surety Company

("Aetna") filed a Complaint in Interpleader pursuant to Rule 22,

FED. R. CIV. P., naming several members of the Hood family as

individuals    with   multiple    claims    to    its   policy.      The   policy

provided for single limits liability coverage of $500,000. Aetna's

complaint offered to tender $484,169.20 into the registry of the

court, which amount represented the maximum proceeds for liability

under the policy after subtracting the amounts previously paid by

Aetna for expenses related to the accident.               The Hoods filed an

answer to the interpleader action on October 5, 1993, asking that

Aetna "be required to forthwith tender into the court the sum of

§484,169.20, together with interest until paid."               On February 16,

1994, the court entered an order granting Aetna leave to deposit


                                      2
the policy proceeds with the clerk of court, which Aetna did on

February 25, 1994.

     The parties ultimately agreed that the Hoods were entitled to

summary   adjudication   as   to   the   proposed   distribution   of   the

proceeds, and the court entered judgment in accordance with that

agreement.    The district court then entered summary judgment

denying the Hoods prejudgment interest, which order is the subject

of this appeal.

                         PREJUDGMENT INTEREST

     We review the denial of prejudgment interest to determine

whether the district court abused its discretion.         Canal Ins. Co.

v. First General Ins. Co., 901 F.2d 45, 47 (5th Cir. 1990).

     The district court correctly held that the issue as to the

Hoods' entitlement to prejudgment interest in this diversity case

is governed by the law of Mississippi.         Canal Ins. Co. v. First

General Ins. Co., 901 F.2d 45, 47 (5th Cir. 1990).        While there is

no Mississippi case directly on point, as a general proposition,

prejudgment interest is allowed by Mississippi law under a variety

of circumstances.    See Moss Point v. Miller, 608 So. 2d 1332, 1336

n.4 (Miss. 1992) ("Prejudgment interest may be granted (1) pursuant

to a statute, (2) if a provision in a contract provides or (3)

where the proof is sufficient to support an award of punitive

damages");   Aetna Casualty & Surety Co. v. Doleac Elec. Co., 471
So. 2d 325, 331 (Miss. 1985) ("Under Mississippi law prejudgment

interest may be allowed in cases where the amount due is liquidated

when the claim is originally made, or where denial of the claim is


                                     3
frivolous or in bad faith").

     The Hoods urge here, as they did below, that the court's

discretion should be guided by the three factors set out in

Gelfgren v. Republic Nat. Life Ins. Co., 680 F.2d 79 (9th Cir.

1982):

     ...(1) whether the stakeholder unreasonably delayed in
     instituting the action or depositing the fund with the
     court, (2) whether the stakeholder used the fund for his
     benefit and would be unjustly enriched at the expense of
     the claimants who have claim to the fund, and        (3)
     whether the stakeholder eventually deposited the fund
     into the court's registry.

Id. at 82 (citations omitted).     The district court did, in fact,

consider these factors and determine that, under the circumstances

of this case, (1) Aetna did not unreasonably delay in depositing

the funds into the court registry, (2) Aetna was not unjustly

enriched because the policy proceeds were not "money overdue," and

(3) the fact that Aetna actually made the deposit with the court

while under no legal obligation to even bring this action weighed

in favor of no prejudgment interest award.

     While agreeing with the factors used in the district court's

analysis, the Hoods contend that the conclusions reached amount to

abuse of the court's discretion.       The Hoods argue that during the

six months between the time Aetna acknowledged liability for the

policy amounts and the time the money was deposited with the court

registry, Aetna controlled the money and profited from any interest

earned.   If the funds had been deposited earlier, the court

registry would have invested them in an interest bearing account

during that six months, and the interest would have inured to the


                                   4
Hoods'   benefit.   The   Hoods    take    the   position   that   Aetna

unreasonably delayed and was unjustly enriched by that delay, so

that factors one and two should have been weighed in their favor.

They also argue that liability was established and the funds became

due and owing when Aetna filed its initial interpleader pleading,

relinquishing all claims to the limits of the policy.

     We are not convinced that the district          court abused its

discretion in finding that a six month delay was not unreasonable

in this case, considering there had been no judicial determination

of liability as to the two competing tort claims and Aetna had no

legal obligation to pay the policy proceeds to the claimants.

Likewise, the district court did not abuse its discretion in

holding that Aetna was not unjustly enriched by failure to deposit

the money during that time.

                              CONCLUSION

     For the foregoing reasons, the district court's order denying

prejudgment interest is AFFIRMED.




                                  5